IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED
WILLIAM LITZ,

              Petitioner,

v.                                                       Case No. 5D18-2360

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed August 31, 2018

Petition for Belated Appeal
A Case of Original Jurisdiction.

William Litz, Polk City, pro se.

Pamela Jo Bondi, Attorney General
Tallahassee, and, Kaylee D. Tatman,
Assistant Attorney General, Daytona
Beach, for Respondent.

PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the February 9, 2017

order denying Petitioner’s pro se motion for postconviction relief, filed in Case No. 2012-

CF-003114-A in the Judicial Circuit Court in and for Orange County, Florida. See Fla.

R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, LAMBERT and EISNAUGLE, JJ., concur.